Case 1:20-cv-00087-JAO-KJM Document 83 Filed 06/08/21 Page 1 of 2    PageID #: 783




  MIA D. OBCIANA         8242
  GORDON REES SCULLY MANSUKHANI LLP
  500 Ala Moana Boulevard, Suite 7400
  Honolulu, Hawaii 96813
  Telephone: (808) 441-1824
  Facsimile: (808) 464-6535
  Email: mobciana@grsm.com


  Attorneys for Plaintiff
  JTH TAX LLC d/b/a LIBERTY TAX SERVICE

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII



    JTH TAX LLC d/b/a LIBERTY TAX     )       1:20-CV-00087 JAO-KJM
    SERVICE,                          )
                                      )       PLAINTIFF JTH TAX LLC d/b/a/
                         Plaintiff,   )       LIBERTY TAX SERVICE’S
         vs.                          )       MOTION IN LIMINE NO. 1 TO
                                      )       EXCLUDE ANY REFERENCE
    OWEN H. D’SOUZA, NORMA C.         )       TO PRIOR AGREEMENTS OR
    D’SOUZA, and PICASSO TRIGGER      )       UNDERSTANDINGS;
    COMPANY LLC,                      )       MEMORANDUM IN SUPPORT
                                      )       OF MOTION; CERTIFICATE OF
                         Defendants.  )       SERVICE
                                      )
                                      )       Trial Date: June 28, 2021
                                      )       Time:       8:30 A.M.
    _________________________________ )       Judge:      Hon. Jill A. Otake

         PLAINTIFF JTH TAX LLC d/b/a/ LIBERTY TAX SERVICE’S
        MOTION IN LIMINE NO. 1 TO EXCLUDE ANY REFERENCE TO
             PRIOR AGREEMENTS OR UNDERSTANDINGS
Case 1:20-cv-00087-JAO-KJM Document 83 Filed 06/08/21 Page 2 of 2         PageID #: 784




        Plaintiff JTH Tax LLC d/b/a Liberty Tax Service (“Liberty”), by and

  through its attorneys, Gordon Rees Scully Mansukhani, LLP, respectfully moves

  this honorable Court in limine, to preclude Defendants Picasso Trigger Company,

  LLC (“Picasso Trigger”), Owen H. D’Souza (“D’Souza”), and Norma C. D’Souza

  (collectively “Defendants”) from introducing at trial any and all documents,

  testimony, evidence, or calling or seeking to examine any witness related to any

  discussions, agreements, understandings, or compromises related to Defendants

  obtaining a franchise or negotiation of the written agreement dated April 18, 2014.

        Discussions, agreements, understandings, or compromises that predate the

  April 18, 2014 franchise agreement signed between Liberty and Defendants is

  irrelevant and any probative value is outweighed by prejudice. Such issues will

  only waste the Court’s time.

        This Motion is brought pursuant to Rule 7 of the Federal Rules of Civil

  Procedure and Rules 401, 402, and 403 of the Federal Rules of Evidence, and is

  based on the attached memorandum in law, and the records and files herein.

        DATED:       Honolulu, Hawai‘i, June 8, 2021.

                                              /s/ Mia D. Obciana
                                        MIA D. OBCIANA
                                        Attorney for Plaintiff
                                        JTH TAX LLC d/b/a
                                        LIBERTY TAX SERVICE




                                           2
